DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          STEPHEN TRESSEL,
                              Appellant,

                                     v.

                              LUCIA GATTA,
                                Appellee.

                              No. 4D14-3048

                              [May 13, 2015]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Amy L. Smith, Judge; L.T. Case No.
213DR009852NB.

   Bruce S. Rosenwater of Bruce S. Rosenwater & Associates, P.A., West
Palm Beach, for appellant.

  John T. Christiansen, Jr. of Law Offices of John T. Christiansen, P.L.,
West Palm Beach, for appellee.

PER CURIAM.

    We affirm the order denying the former husband’s motion for contempt
against the former wife for failure to pay his award of temporary attorney’s
fees. Although the trial court at one point in the proceedings erroneously
appeared to place the burden of proving an ability to pay on the husband,
the husband did not object to the court’s statements. We also interpret
those statements, not as requiring the husband to prove ability to pay but
to identify a source from which the wife could pay a contempt order.
Moreover, the wife presented evidence of her inability to pay the purge
amount, which was the entire amount of the temporary award, and this
evidence was accepted and relied on by the trial court in denying the
motion for contempt.       Thus, based upon the court’s findings and
determinations of credibility, the wife satisfied her burden of overcoming
the presumption of ability to pay. See Bowen v. Bowen, 471 So. 2d 1274,
1278-79 (Fla. 1985); see also Perez v. Perez, 599 So. 2d 682, 683 (Fla. 3d
DCA 2007). The fact that the court did not find the evidence sufficient to
warrant contempt, however, does not preclude other relief.              Our
affirmance, therefore, is without prejudice to the husband securing a
judgment in his favor for the unpaid temporary award in the final
judgment of dissolution, or alternatively, by the filing of an amended
motion for contempt requesting a purge amount within the wife’s present
ability to pay.

  Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                          *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2